           Case 1:21-cr-00118-RCL Document 104 Filed 09/22/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
      v.                                      :      Case No. 1:21-cr-00118-RCL
                                              :
ERIC MUNCHEL and                              :
LISA EISENHART,                               :
                                              :
                                              :
                       Defendants.            :

                           GOVERNMENT’S NOTICE OF FILING

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully files a copy of the Government’s eighth informal discovery letter

(without attachments) provided to defense counsel on September 22, 2021.



                                              Respectfully submitted,

                                              Channing D. Phillips
                                              Acting U.S. Attorney
                                              D.C. Bar No. 415793

                                      By:     /s/ Leslie A. Goemaat
                                              LESLIE A. GOEMAAT
                                              MA Bar No. 676695
                                              Assistant United States Attorney
                                              Fraud Section
                                              U.S. Attorney’s Office
                                              555 4th Street, N.W., Room 5840
                                              Washington, D.C. 20530
                                              Office: 202-803-1608
                                              Email: Leslie.Goemaat@usdoj.gov
        Case 1:21-cr-00118-RCL Document 104 Filed 09/22/21 Page 2 of 2




                             CERTIFICATE     OF   SERVICE

        I HEREBY CERTIFY that I have caused a copy of the foregoing notice to be served
by electronic means, through the Court’s CM/ECF system, upon all parties of record.

                                        /s/ Leslie A. Goemaat
                                        L ESLIE A. G OEMAAT
                                        Assistant United States Attorney
